DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Formal Matters
This office action is in reply to the claim set filed on March 29, 2020. Claim 1 is pending. Claim 1 is under consideration in the instant office action. Claims 2-14 are cancelled.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 29, 2020 is noted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement. Signed copy is attached herein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 2-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murayama (US Patent No. 5401495) and Guan et al. (WO 2004/028497, IDS reference).
Applicants’ claims
Applicants claim a method for simultaneously cleaning and whitening teeth.
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
Murayama teaches A three component system for whitening human teeth wherein each component is applied to the teeth in a sequential manner, said three component system comprising: a first component comprising a conditioning mouth rinse capable of cleansing the surface of said teeth;  a second component comprising a viscous bleaching gel including an effective concentration of hydrogen peroxide for bleaching said teeth, said hydrogen peroxide present in an amount ranging from 1 to 10% by weight of the total gel; and  a third component comprising a viscous polishing composition including an abrasive substance for polishing said teeth and a pigmenting agent capable of imparting a white color to said teeth, whereby said conditioning rinse, said bleaching gel and said polishing composition are applied individually and seriatim to said teeth (see claim 1). The system includes a conditioning mouth rinse, a bleaching gel, and a polishing and pigmenting composition, wherein each component is applied independently and sequentially. In accordance with the invention, the first component is a teeth cleansing mouth rinse (which the examiner equates conditioning composition) formulated by preparing a dilute, aqueous solution of acetic acid in combination with flavor enhancers, a preservative, a surfactant and mixtures thereof. The second component of the system is a gel capable of bleaching teeth enamel and is formulated as a combination of hydrogen peroxide, a gelling agent capable of maintaining the stability of the hydrogen peroxide over a period of time, a neutralizing agent, a thickening agent and mixtures thereof (the examiner equates the second component to cover both the applying the oxidizing composition and a sealant composition). The third component of the teeth whitening system and method is a polishing cream or paste that includes a pigmenting agent. The polishing cream is formulated by combining deionized water, a carrier, an abrasive polishing agent, flavor enhancers, thickening agents, surfactants, a pigmenting agent and mixtures thereof (which the examiner equates the third component covers a cleaning step as well as the polishing steps). Alumina silicates are most useful as the abrasive and polishing agent and most preferred are synthetic precipitated amorphous alumina silicates. The preferred carrier is glycerin and the most preferred pigmenting agent is titanium dioxide (column 2, lines 52-67 and column 3, lines 1-13). The components of the present teeth whitening system are to be used in a sequential fashion. The user first rinses his mouth and concomitantly his teeth with the conditioning mouth rinse of the invention. This is followed by applying the bleaching gel onto the teeth. This second component is applied onto the teeth for approximately 1-4 minutes and then the teeth are rinsed with water. Finally, the polishing and pigmented cream is brushed onto the teeth. This component of the system is brushed onto the teeth for about 1-3 minutes and left on the teeth as long as possible, preferably overnight (which the examiner equates eventually will be removed through rinsing after application overnight).

Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP 2141.02)
Murayama does not specifically teach applying the sealant composition in a separate step.  This deficiency is cured by Feldstein et al. 
Guan et al. disclose a method for improving or enhancing the appearance of the teeth, in particular for whitening of the teeth, comprises: a) applying to the teeth a whitening agent; and b) subsequent to step a), applying to the teeth a tooth varnish. The whitening agent may be hydrogen peroxide or a fluorescent whitening agent, such as 4,4'-bis(2-sulfostyryl) biphenyl or a salt thereof. The tooth varnish preferably comprises a polymer, e.g. a methacrylate copolymer, in a solution, e.g. an ethanolic solution (see abstract). A method for improving or enhancing the appearance of the teeth, in particular for whitening of the teeth, which method comprises the steps of: a) applying to the teeth a whitening agent; and b) subsequent to step a), applying to the teeth a tooth varnish (see claim 1). A method as claimed in Claim 1, wherein the whitening agent is selected from the group consisting of: a) abrasive agents; b) oxidizing or bleaching agents; c) enzymatic agents; and d) chelating agents (see claim 2). A method as claimed in Claim 2, wherein the whitening agent is hydrogen peroxide (see claim 3).
Guan et al. specifically teach in all cases, the formulations can generally be prepared by simple admixture of the various ingredients, in a manner that will be evident to, or readily determined by, those skilled in the art.


    PNG
    media_image1.png
    421
    394
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    321
    339
    media_image2.png
    Greyscale


Example 1 contains an oxidizing agent (hydrogen peroxide) with water (a fluid carrier) and the teeth varnish composition contains a water resistant polymer Eudragit RS100 and ethanol and purified water (fluid carriers). Guan et al. with respect to the treatment of teeth discloses on pages 13-14 as follows: Extracted caries-free teeth collected from dental hospitals were briefly brushed to remove any skin tissue attached. The teeth were then sterilized by autoclaving at 121°C for 25 mins. All teeth were stored in an airtight plastic container containing a solution of Phosphate Buffered Saline (PBS) with a few crystals of thymol as an antibacterial agent until required for use.
Twenty four hours before the study, each tooth was glued onto a numbered glass microscope slide. A pellicle was formed on the teeth by soaking in sterilised Artificial saliva with the composition set out in Table 1. After the 24 hr period of pellicle formation, the teeth were then brushed with an Oral B Plaque remover electric toothbrush for 2 mins, with a standard fluoride toothpaste, the composition of which is set out in Table 2. 
Excess toothpaste was removed by briefly rinsing each tooth with deionised water. The teeth were returned to a fresh aliquot of artificial saliva and then measured. The measured whiteness index (determined by image analysis as described below) was taken as the baseline against which subsequent measurements were compared.
The teeth were bleached by immersion in a 15% hydrogen peroxide solution (prepared from 45g Urea Hydrogen Peroxide in 55g deionised water) for 1 hr. Teeth were returned to a fresh aliquot of artificial saliva and a Post-bleach measurement taken.
FWA was applied to the teeth by immersion in a 500 ppm FWA solution (50 mg FWA in 100 ml deionised water stirred for 30 minutes) for a 1 hr. The teeth were returned to a fresh aliquot of artificial saliva and a post-FWA measurement taken.
After post-FWA measurement each tooth was removed from the saliva and coated with a varnish using a small round disposable brush and left to dry to a film (30 mins). Each tooth was placed back into artificial saliva. The teeth were analysed after 2 hrs, 24 hours and 7 days. Teeth were replaced in a fresh aliquot of artificial saliva between each measurement.
Guan et al. teach on page 8 that the tooth varnish that is used may be a conventional tooth varnish. Such products commonly comprise a polymer or pre-polymer in solution. By "pre- polymer" is meant a polymerisable monomer or oligomer that, in use, undergoes polymerisation. The solution is applied to the teeth, commonly by brushing. As the solvent is lost, eg by evaporation, a polymer coating is formed on the surface of the teeth and this coating may persist for a period of several weeks or months. This will allow to keep the bleaching composition longer.
Guan et al. on pages 9-10 disclose in general, the composition may be applied to the teeth for a period of from several minutes, say from 1 minute to 5 minutes, up to one hour or so. Afterwards, the composition is preferably removed from the buccal cavity by rinsing. Treatment by a dental surgeon will normally begin with a conventional scale-and- polish treatment. This may be followed by one or more applications of a bleaching agent, eg at daily or weekly intervals, in a conventional manner. The fluorescent whitening agent may then be applied after the last bleaching treatment, and finally application of the tooth varnish. The tooth varnish will normally be applied by being brushed or painted onto the teeth.
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was made modify the teachings of Murayama by including a sealant composition during the teeth whitening procedure in a separate step because Guan et al. specifically teach in all cases, the formulations can generally be prepared by simple admixture of the various ingredients, in a manner that will be evident to, or readily determined by, those skilled in the art.


    PNG
    media_image1.png
    421
    394
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    321
    339
    media_image2.png
    Greyscale


Example 1 contains an oxidizing agent (hydrogen peroxide) with water (a fluid carrier) and the teeth varnish composition contains a water resistant polymer Eudragit RS100 and ethanol and purified water (fluid carriers). Guan et al. with respect to the treatment of teeth discloses on pages 13-14 as follows: Extracted caries-free teeth collected from dental hospitals were briefly brushed to remove any skin tissue attached. The teeth were then sterilized by autoclaving at 121°C for 25 mins. All teeth were stored in an airtight plastic container containing a solution of Phosphate Buffered Saline (PBS) with a few crystals of thymol as an antibacterial agent until required for use.
Twenty four hours before the study, each tooth was glued onto a numbered glass microscope slide. A pellicle was formed on the teeth by soaking in sterilised Artificial saliva with the composition set out in Table 1. After the 24 hr period of pellicle formation, the teeth were then brushed with an Oral B Plaque remover electric toothbrush for 2 mins, with a standard fluoride toothpaste, the composition of which is set out in Table 2. 
Excess toothpaste was removed by briefly rinsing each tooth with deionised water. The teeth were returned to a fresh aliquot of artificial saliva and then measured. The measured whiteness index (determined by image analysis as described below) was taken as the baseline against which subsequent measurements were compared.
The teeth were bleached by immersion in a 15% hydrogen peroxide solution (prepared from 45g Urea Hydrogen Peroxide in 55g deionised water) for 1 hr. Teeth were returned to a fresh aliquot of artificial saliva and a Post-bleach measurement taken.
FWA was applied to the teeth by immersion in a 500 ppm FWA solution (50 mg FWA in 100 ml deionised water stirred for 30 minutes) for a 1 hr. The teeth were returned to a fresh aliquot of artificial saliva and a post-FWA measurement taken.
After post-FWA measurement each tooth was removed from the saliva and coated with a varnish using a small round disposable brush and left to dry to a film (30 mins). Each tooth was placed back into artificial saliva. The teeth were analysed after 2 hrs, 24 hours and 7 days. Teeth were replaced in a fresh aliquot of artificial saliva between each measurement.
One of ordinary skill in the art would have been motivated to apply the sealant composition separately because Guan et al. teach on page 8 that the tooth varnish that is used may be a conventional tooth varnish. Such products commonly comprise a polymer or pre-polymer in solution. By "pre- polymer" is meant a polymerisable monomer or oligomer that, in use, undergoes polymerisation. The solution is applied to the teeth, commonly by brushing. As the solvent is lost, eg by evaporation, a polymer coating is formed on the surface of the teeth and this coating may persist for a period of several weeks or months. This will allow to keep the bleaching composition longer. Guan et al. on pages 9-10 teach that in general, the composition may be applied to the teeth for a period of from several minutes, say from 1 minute to 5 minutes, up to one hour or so. Afterwards, the composition is preferably removed from the buccal cavity by rinsing. Treatment by a dental surgeon will normally begin with a conventional scale-and- polish treatment. This may be followed by one or more applications of a bleaching agent, eg at daily or weekly intervals, in a conventional manner. The fluorescent whitening agent may then be applied after the last bleaching treatment, and finally application of the tooth varnish. The tooth varnish will normally be applied by being brushed or painted onto the teeth. An ordinary skill in the art would have had a reasonable chance of success in combining the references because both references teach dental hygiene based methods and compositions.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGABU KASSA/
Primary Examiner, Art Unit 1619